DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The instant invention is relates to a video signal processing method and apparatus, and more particularly, to a video signal processing method and apparatus for encoding or decoding a video signal.
Applicant uniquely claimed a distinct feature in the independent claim 1, which in combination with the other features are neither anticipated nor obvious over the art of record. The features are “parse a syntax element related to a secondary transform of a coding unit from a bitstream of a video signal based on whether a prediction method of the coding unit is MIP (Matrix based Intra Prediction), wherein the syntax element related to the secondary transform is parsed when one or more preset conditions are satisfied.” 
The closest prior art found was KIM et al. (US 20190387241), hereinafter referred to as KIM and ZHAO (US 20200322617 A1) hereinafter referred to as ZHAO.
KIM pertains to a method and an apparatus for processing a video signal, and more particularly, to a method for designing and applying reduced transform, which may be applied to primary transform (KIM, [0002]). Kim discloses a video signal encoding apparatus (See [0023] - n encoder in which encoding of a video signal is performed as an embodiment), comprising a processor, wherein the processor is configured to (See [0500] - the embodiments described in the present invention may be implemented and performed on a processor):
obtain a plurality of primary transform coefficients for a block by performing a primary transform on a residual sample of the block included in a coding unit (See [0118]- primary transform unit 121 may apply the primary transform to the residual signal); 
obtain one or more secondary transform coefficients for a first sub-block which is one of sub-blocks constituting the block by performing a secondary transform based on one or more of the plurality of primary transform coefficients (See [0128] - secondary transform may not be applied to the entire primary transformed block but may be applied only to a top-left specific region); and 
obtain a bitstream by encoding information for the one or more secondary transform coefficients and a syntax element related to the secondary transform of the coding unit (See [0031]- encoding an MTS flag; [0193] - MTS flag from the bitstream; and [0352]-[0355] - encoder performs entropy encoding for the transform coefficient block to generate the bitstream), and 
wherein the secondary transform is low frequency non-separable transform (LFNST) (See [0396] - a secondary transform (e.g., NSST, Low-Frequency Non-Separable Transform (LFNST)), 
wherein the primary transform is separable into a vertical transform and a horizontal transform (See [0192] and [0210] - the horizontal transform and the vertical transform) 
wherein the coding unit is composed of a plurality of coding blocks wherein transform blocks corresponding to each of the plurality of coding blocks are composed of a luma transform block, a chroma transform block of Cb color component, and a chroma transform block of Cr color component (See [0035], [0061], [0062] and [0074] - a method for applying different transform index coding and residual coding to a luma block (Y) and a chroma block (Cb and Cr), wherein the term coding unit (CU) is used as a unit used in encoding or decoding a video signal).  
wherein the syntax element related to the secondary transform is encoded when at least one of the luma transform block, the chroma transform block of Cb color component, and the chroma transform block of Cr color component satisfies one or more preset conditions (See [0408], [0412] - the reduced transform may be used when the following specific condition is satisfied; and [0315] - conditionally coding the non-separable secondary transform (NSST)).
ZHAO describes embodiments generally related to video coding. (ZHAO,  [0002]). Zhao discloses wherein the syntax element related to the secondary transform is encoded based on whether a prediction method of the coding unit is MIP (Matrix based Intra Prediction);  wherein the syntax element related to the secondary transform is encoded when at least one of the luma transform block, the chroma transform block of Cb color component, and the chroma transform block of Cr color component satisfies one or more preset conditions wherein a first condition of the one or more preset conditions is that an index value indicating a position of a first coefficient of the one or more secondary transform coefficients is greater than a preset threshold value wherein a first condition of the one or more preset conditions is that an index value indicating a position of a first coefficient of the one or more secondary transform coefficients is greater than a preset threshold value (See [0191]-[0194] - whether the one or more of the respective horizontal component and the vertical component of each of the last non-zero luma and chroma coefficient positions is less than the respective threshold can be determined.  When the one or more of the respective horizontal component and the vertical component of each of the last non-zero luma and chroma coefficient positions is less than the respective threshold, the secondary transform index can be determined not to be signaled.)
However, KIM and ZHAO, either, singularly or in combination, fail to anticipate or render the above underlined limitations obvious.
Independent claims 11 and 20 recite features similar to the features discussed above. Therefore, the independent claims are allowable for analogous reasons.
Dependent claims 2-10 and 12-19 are allowed for the reasons concerning the independent claims.
Moreover, further searches have not resulted in finding any other relevant art that explicitly discloses these features and precedes the effective filing date of the instant application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABIO LIMA whose telephone number is (571)270-0625. The examiner can normally be reached Monday through Friday, 7:30 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on (571)272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FABIO S LIMA/Primary Examiner, Art Unit 2486